Tweiffhl CcurtcrFfifpeals
Cattu^ Lush
                                                       FILED If ......      j Or APPEALS
                                                         11hC.      ••                 ^strict
  Hc>   Henry Mer^iri Swinntv                                    t'CBi _/*)• •}'^J'"    ft




 Ca<,c & fa-ft-ooim-cfl                                 CATHV S.LUSK,' C\f~ \                    i




        Udor N\(*do>m or Sir;

        On O&c&mber 5, )CH, ft)a appeal cnHornty} Hjmx W< HuqqUrJr,.
^drifted lf))C , tttnru I\l\#rc4x<, Su/inmu .th^T Oft SnJe/A drizf u/^5 filed on faty
helm If Q5 QfAbheJ in flndrrc, i/5, Cg/ifarn^ q?iJ farther cidtf&ccl fT)C
Of nlU riyhl io f)\t * Pm be Brief of Fc5pcJt15c to fh finJeK fir*i £
ULj fhib Itihf, X am qttinq ftdfee VW" 1 wk h -file, for art exhrtiion
of htf\t* &FJiJLthup-* In which -h file, wlj brief or tepe^ec SiAct £
hoiVC W*>t QqukcJ "flit CdUrfb "tfcw*>criph ftU)fc) On Tounvnrq tftMIS.
rleqtCr Tile^ ctmd brima fo fhc- arre*liov\ of +Ut Couth 7h*ihk t4&u
-for your CO^iderGtiezim

                                                    Rc-l Dec/fillij»
                                                    Henry Ma/ou^ Su/ilriric<j
                                                   <A(?6 Usf Urn $We*f
                                                   Tylt, Tixm 7510?

                                                  jL,Jh>       izcilo-